Citation Nr: 0910787	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to November 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In June 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Lincoln RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.  Shortly thereafter, in August 2008, the issue listed 
on the title page of this decision was remanded to the RO via 
the Appeals Management Center (AMC) for further evidentiary 
development.


FINDING OF FACT

The Veteran did not exhibit hearing loss in service or within 
one year after discharge from service, and hearing loss is 
not otherwise shown to be associated with his active duty.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in June 2006.  In this letter, 
which was issued prior to the initial adjudication of this 
claim in September 2006, the Veteran was advised of the 
evidence needed to substantiate his service connection claim.  
He was also advised of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  This letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  The Veteran was given 
VA audiological examinations in November 2006 and November 
2008.  In particular, the Board notes that the Veteran has 
provided authorization forms identifying relevant treatment 
from numerous health care providers, and that the RO has 
obtained or attempted to obtain treatment from each of these 
providers.  VA has received documentation demonstrating that 
any unobtained private medical records are not available.  
38 C.F.R. § 3.159(c)(1).  

In short, the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss.  He essentially contends that his 
hearing loss was caused by service-related noise exposure 
from jet engine noise, flight line noise, and generators.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

The Veteran's current hearing loss disability is established 
by the November 2008 VA audiological examination report.  
This report reflects that the Veteran's right ear 
audiological thresholds were 20, 25, 30, 20, and 40 decibels, 
for an average of 28.75 decibels.  His left ear audiological 
thresholds were 20, 20, 20, 60, and 70 decibels, for an 
average of 42.5 decibels.  His speech recognition scores were 
96 percent for the right ear and 96 percent for the left ear.  

In terms of in-service disease or injury, the Veteran's DD 
Form 214 reflects that he was a jet engine mechanic.  
Therefore, exposure to noise is conceded. The issue thus 
becomes whether the Veteran's current hearing loss may be 
etiologically linked to his noise exposure during service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.

In this regard, the Board finds the most probative evidence 
of record to be the November 2008 VA examination report.  
Although both the November 2006 and November 2008 VA 
examination reports contain opinions finding that his hearing 
loss is unlikely to be related to service, the Board places 
the most probative weight on the later opinion, as the 
audiologist who rendered the November 2008 etiology opinion 
was able to review pertinent post-service occupational 
medical records dated as early as January 1967, only two 
months following the Veteran's separation from service.  

The January 1967 physical evaluation notes a perforated right 
tympanic membrane, healed, and that scars and calcification 
appeared on both tympanic membranes.  The Veteran noted on 
his Western Electric physical that he did not have, and had 
never had, ear trouble.  A June 1973 ontological history and 
examination notes that the Veteran thought his hearing was 
good.  The Veteran further noted his exposure to jet engine 
noise while in service.  It was noted that the Veteran wore 
earmuffs and plugs while working.  These records indicate 
that the Veteran was given regular audiograms due to 
occupational noise exposure.  

The November 2008 VA examiner noted that the Veteran worked 
as a jet engine mechanic in service from 1962 to 1966, and 
that he reported noise exposure from jet engine noise, flight 
line noise, and generators.  It was also noted that he wore 
hearing protection, and that, after service, the Veteran 
worked for Western Electric for about 35 years.  The Veteran 
reported that he was told he had a perforated eardrum when he 
took his Western Electric physical two months following 
discharge.  The Veteran started out working as a forklift 
driver for three to four years.  He then worked in the scrap 
department for four to five years, where he bailed scrap 
copper, paper, plastic, cable, and wooden boxes with a 
bailing machine.  He then worked on different machines.  He 
wore hearing protection at this job.  The Veteran denied 
recreational noise exposure.  

The Veteran indicated his belief the eardrum perforation 
occurred while in service, because he had just been 
discharged from service two months earlier.  He recalled 
being hit in the head once while on the flight line, but 
there is no note of this on his discharge examination.  

The examination report indicates that the claims file was 
reviewed.  In particular, the examiner noted that normal 
hearing was shown in both ears at his May 1962 entrance 
examination and his August 1966 discharge examination.  

The examiner diagnosed normal to mild sensorineural hearing 
loss in the right ear and normal to severe sensorineural 
hearing loss in the left ear.  The examiner opined that, 
given that the Veteran's hearing was normal at the time of 
his August 1966 discharge physical, and given that he had 35 
years of civilian occupational noise exposure, it is unlikely 
that current hearing loss is related to military noise 
exposure.  The examiner cited her clinical experience and 
expertise as a licensed audiologist to support her opinion.  
She noted that exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift 
which disappears in 16 to 48 hours after exposure to loud 
noise.  She noted that impulse sounds may also damage the 
structure of the inner ear, resulting in an immediate hearing 
loss.  Continuous exposure to loud noise, she stated, can 
also damage the structure of the hair cells resulting in 
hearing loss.  If hearing does not recover completely from a 
temporary threshold shift, a permanent hearing loss exists.  
She further stated that, since the damage is done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  

The Board notes that the VA audiologist's description of the 
Veteran's medical history appears consistent with the 
documented history contained in the claims folder, including 
information on the Veteran's January 1967 post-service 
occupational physical examination report.  The Board further 
notes that the examiner supported her conclusion through 
citation to the Veteran's pertinent medical history and 
provided a thorough explanation of the medical principles 
supporting her conclusion.  The Board further notes that 
there is no contrary medical opinion of record specifically 
linking the Veteran's bilateral hearing loss to military 
service.  The Board therefore finds the VA examiner's opinion 
to be the most persuasive medical evidence of record 
regarding the etiology of the bilateral hearing loss.

The Board has also considered the Veteran's own lay belief 
that there is an etiological relationship between his 
bilateral hearing loss and his military service.  In this 
regard, the Board cognizant that there are instances in which 
lay testimony can serve as probative evidence in establishing 
an association between service and the claimed disability.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology.  However, 
this is not a case in which the Veteran has reported a 
continuity of symptomatology since service.  Although the 
January 1967 report confirms the presence of a perforated 
right tympanic membrane, and that scars and calcification 
appeared on both tympanic membranes, the Veteran specifically 
denied that he was aware of any ear trouble at that time, and 
he did so again in 1973.  

As a lay person, the Veteran is not otherwise competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking hearing loss that began years 
after service to in-service noise exposure or a perforated 
eardrum.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Thus, this is not a case in which the 
Veteran's lay beliefs alone can serve to establish any 
association between the claimed hearing loss and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993). 

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for bilateral 
hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


